Title: From George Washington to Timothy Pickering, 16 April 1798
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 16th April 1798

Your obliging favour of the 11th instant, enclosing copies of the Instructions to, and Dispatches from the Envoys of the United States at Paris, was received with thankfulness, by the last Post.
One would think that the measure of infamy was filled, and the

profligacy of, & corruption in the system pursued by the French Directory, required no further disclosure of the principles by which it is actuated than what is contained in the above Dispatches, to open the eyes of the blindest; and yet, I am persuaded, that those communications will produce no change in the leaders of the opposition; unless there should appear, a manifest desertion of their followers. There is sufficient evidence already, in the Aurora, of the turn they intend to give the business, and of the ground they mean to occupy—but I do not believe they will be able to maintain that, or any other much longer. With very great esteem & regard I am—Dear Sir—Your Obedt Servt

Go: Washington

